 516DECISIONSOF NATIONALLABOR RELATIONS BOARDDetroit Industrial Clinic,P. C. and International Un-ion, United Automobile,Aerospace and AgriculturalImplement Workers of America(UAW). Case 7-CA-9172October 6, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDPENELLOOn June 12, 1972, Administrative Law Judge' Jo-sephine H. Klein issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptions,with exhibits attached thereto, and a supporting state-ment.The General Counsel filed a brief in support ofthe Decision and a motion to strike exhibit "A" at-tached to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm 2 the rulings, findings,3 andconclusions of the Administrative Law Judge and toadopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Detroit Industrial Clinic,P. C., Warren, Michigan, its officers, agents, succes-sors,and assigns, shall take the action set forth in thesaid recommended Order.'The title of"Trial Examiner"was changed to "Administrative LawJudge" effective August 19, 1972.2The GeneralCounsel'smotion to strike Respondent's exhibit"A," at-tached to Respondent's exceptions,is hereby granted.The tendered materialwas not offered at the hearing and was neithernewly discovered nor previ-ously unavailable.3While we agree with the contention that it was not incumbent on Re-spondent to show the date of receipt of the union demand letter,we need notdecide whether the languageused bythe Administrative Law Judge imposessuch a burden.Instead,we find that all the circumstances surrounding Post'sdischarge amply support the finding that Respondent knew of her unionactivity.In addition to the factors reliedon bythe AdministrativeLaw Judge,the inference of knowledge is supported by the unusual circumstances at-tending the meeting of employeescalled byAlexander immediately afterPost's discharge.Thus, at this meeting,Alexander took the unprecedentedstep of discussing the Post discharge and describing her as a "troublemaker,"which,on this record, could only have referred to her union activities. Inaddition,he informedemployees that if theywere dissatisfiedthey couldleave,hence,Alexander was offering the same alternative as hesubsequentlyexpressedon November28 upon discoveringthat Ann Alexander had signedan authorization card.We note furtherthat Alexander also claimed to havehad no knowledgeof union activityon November 28 despite the clear evi-dence to thecontrary. In addition,at the meeting,Alexander stressed thebenefitsenjoyed byemployees and indicated that additional benefits wouldbe forthcoming.The very natureof these statements,against the total circum-stances, compels the conclusion that this meeting was an attempt,under,veiled conditions,to hold out the Post discharge as anobjectlesson and tofurther combat known unionactivity withthe type of propaganda often usedby employersto neutralize a threat of unionization.Therefore,thismeetingcalledsuddenly on the heelsof the Post dischargeand 2 days after shesecured signed authorization cards from all unitemployees, as wellas Super-visor Burroughs,itselfstronglysuggests that Respondent assembled the em-ployees with and in reaction to knowledge of the unionactivityin which Postwas the principal employee organizer.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOSEPHINE H. KLEIN,Trial Examiner:This case was triedin Detroit,Michigan, on March 20, 1972, on a complaint'issued against Detroit Industrail Clinic, P. C.,' on January21, 1972, pursuant to a charge filed on December 17, 1971,1'by International Union, United Automobile, Aerospaceand AgriculturalImplementWorkers of America (UAW)(theUnion).The complaint alleges that Respondent,through A. E. Alexander, its administrator, coercively inter-rogated employees concerning their union activities andthreatened discharge of employees for union activities orsupport, in contraventionof Section 8(a)(1) ofthe Act ,2 anddischarged employee Virginia Post on November 24 for herunion activities,in violation of Section 8(a)(3) and (1).All parties were afforded full opportunity to be heard,to present oral and written evidence,and to examine andcross-examine witnesses.The parties waived oral argumentand since the hearing a brief has been filed on behalf of theGeneral Counsel.Upon the entire record, observation of the witnesses,and consideration of the General Counsel's brief, the TrialExaminer makes the following:FINDINGS OF FACTIPRELIMINARY FINDINGSA. Respondent,a Michigan professional corporation,with its principal office and place of business in Warren,Michigan,operatesmedical clinics for profit in Detroit(West Clinic) and Warren (East Clinic),Michigan. EastClinic is the only facility here involved. During the fiscalyear ended October 31, 1971, a representative period, Re-spondent,in the course and conduct of its business, had agross revenue in excess of $500,000 and purchased andcaused'to be transported and delivered to its East Clinic'Respondent's name appears hereas amendedat the hearing.1Except whereotherwise stated,all dates hereinare in 1971.2National Labor Relations Act, asamended(61 Stat. 136, 73 Stat. 519, 29U.S.C. Sec. 151,et seq.).199 NLRB No. 67 DETROIT INDUSTRIAL CLINIC, P. C.517drugs, medical supplies, and other goods and materials val-ued in excess of $50,000, which were received from otherenterprises inMichigan which had received them directlyfrom points outside Michigan.Respondent is now and has been at all times materialherein an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.B. The Union is and has been at all times materialherein a labor organization within the meaning of Section2(5) of the Act.II.THE UNFAIR LABORPRACTICESA. Background and ChronologyApproximately 20 people work at Respondent's EastClinic in Warren, Michigan. Of these, about six are clericalemployees: two medical transcriptionists (stenopool), tworeceptionists (front desk), a computer operator, and a spe-cial appointments secretary.3Virginia Post was hired in March 1970 as a medicaltranscriptionist,working in the stenopool.Like most of theother clerical employees, she was also given instruction inhandling the front desk so she could perform relief serviceas a receptionist when necessary. Around November 1970,because of her excellent performance,A. E. Alexander, ad-ministrator, promoted Post to the position of appointmentssecretary,whose main duty is to schedule appointmentswith the clinic's doctors for medical examinations and treat-ment. Arrangements therefor are generally made by tele-phone with employers,insurancecompany representatives,or patients. Post remained as appointments secretary untilaround the middle of August, when, after substituting for areceptionist who was out sick for a week or two, she re-turned to the stenopool, with no change in salary.Sometimeearly in October, Post, at the suggestion ofa newly hired employee, spoke to the other clerical employ-ees about the possibility of unionizing. By informal designa-tion by her coworkers, Post undertook to make contact witha union. The first union she approached neglected her re-quest. Accordingly, after speaking with the other employeesagain, she got in touch with the present Union. On Novem-ber 22, on her lunch hour, Post went to the union office andobtained authorization cards. She then returned to the clinicwhere she distributed the cards to the other employees.Eight people, including Burroughs, then signed cards. Mostof the cards were signed in the laboratory area, where theadministrator's and assistant administrator'soffices were3 The list stated herein is based on the evidence in the present case. OnMarch 7,1972, the Regional Director,in directing an election,after a hear-mg, found that:"There are six clerical employees employed at the EastClinic,including two stenographers,one clerk,and one purchasing secre-tary." Case 7-RC-10908.In the representation case,Marion Burroughs, headof stenopool,was held to be a supervisor.The computer operator was heldto be a clerical rather than a technical employee.Other office or secretarialemployees,such as the administrator's secretary,have apparently been ex-cluded from the bargaining unit,presumably as confidential or managerialemployees.then located and where all personnel, including doctors,technicians, and administrative personnel, frequently vis-ited or spenttime.At noontime on November 23 Post re-turned the signed cards to the union office.On the afternoon of November 24, the day beforeThanksgiving Day, Post was called into Alexander's office,where,withAssistantAdministrator Joanne Biscornerpresent, Alexander discharged Post forthwith, giving her acheck for salary through the end of the next week. Alexan-der said that Post was being fired, in effect, because of herpoor attitude, as evidenced most recently by a complaintwhich Alexander had overheard her making to another em-ployee that day. (The reason for the discharge is discussedat length below.)About 4:30 or 4:45 p.m., after having fired Post, Alex-ander calleda meeting ofthe clerical employees. DespiteAlexander's vague testimony that employeemeetings arenot unusual,4 Burroughs credibly testified that the only suchprior meeting she could recallwas inMay 1970, shortly afterher employment began. Post could not recall any such em-ployee meetings.At the employeemeeting,Alexander said that he hadreluctantly discharged Post because she was a troublemakerand he would not toleratedissensionwithin theclinic staff.According to Burroughs, a totally creditable witness, Alex-ander told the employees that his door was always open tothem if they had problems. He added that if theemployeeswere not satisfied they "couldleave."According to Bur-roughs, the clerical employees, including Post,all got alongvery well together, the only sourceof "dissension" at theclinic being Assistant Administrator Sloan, who apparentlywas almost uniformly disliked. As set forth below, Alexan-der shared the employees' opinion ofSloan anddischargedhim very shortly thereafter. As Burroughs recalled, at theNovember 24 employeemeetingAlexander referred to theclinic's employee benefits and indicated thathe was at-tempting to provide hospitalization benefits.He also madesome referenceto possiblewage increases and the existingwage freeze .5B. Section8(a)(1)Ann Alexander, wife of Ronald L. Alexander, A. E.Alexander's nephew, is employed by Respondentas a com-4Alexander testified:Q How often do you have meetings of employees?A. Frequently as is needed.Q When was the last one, prior to November 24th?A. A month prior to that I was awayfrom the clinic a good portionof the time. I attemptedto set up anumber ofmeetings as teaching aidsto the employees, and so over the past yearor more meetings with theemployees have been on a requested basisby the employeefor the mostpart.The complaintdoes not allege any violations based on the employeemeetingof November 24. The evidenceconcerning it, however,is relevantas part of the surrounding circumstances. 518DECISIONSOF NATIONAL LABOR RELATIONS BOARDputer operator. On November 28, Alexander telephoned theyoung Alexanders' home and spoke to Ronald. Alexander,Sr., asked Ronald about Ann's havingsigned a petition orsome other paper for the Union. Ronald called to Ann inthe next room to inquire what she hadsigned.Ronald thenrelayed to A. E. Alexander Ann's statement that she hadsimply signed a "card" indicating that she wasinterestedand wantedto learn moreabout the Union. Alexander thensaid, and several times repeated, that if Ann was not happyworking at the clinic Alexander would be happy to help herfind another job. Each time Alexander made sucha state-ment Ronald asked if Alexander was in effect saying thatAnn was being or was about to be fired. EachtimeAlexan-der replied in the negative but persistedin volunteering tohelp her find employmentelsewhere if she wasunhappyworking for Respondent. Alexander generally corroboratedRonald's and Ann's testimony as to the substance of thetelephone conversation but attemptedtominimize it as a"family aside" which he initiated because he was "dis-mayed" upon learning that the employees were interested ina union.Although Alexanderwas vagueas to the date of thistelephone conversation,6 other evidence conclusively placesit as about 9:30 a.m. on Sunday, November 28. Ann andRonald had gone to Iowa over the Thanksgiving holidayand the telephone call was received upon their return. Annrecalled having returned from Iowa around November 30.On the Monday after her return, Ann and other employeeswere interviewed individually by A. E. Alexander. Bur-roughs, supervisor of the stenopool, and employee CarolKoth dated these interviews on Monday and Tuesday, No-vember 29 and 30.Since it isundisputed that the telephoneconversation occurred on a Sundayevening, there can be noquestion that it was on November 28 .1Burroughs, Koth, and Ann Alexander testified that ontheMonday or Tuesday after Thanksgiving Day (i.e., No-vember 29 or 30) each employee was called into Alexander'soffice. Alexander conceded that he had talked to several ofthe employees but denied that he had spoken to all of themand he said that the interviews had been held at the employ-ees' requests,8 apparently following his statements in thegeneral employee meeting of November 24 to the effect thathis "door was always open" to employees who had prob-lems or complaints. Burroughs particularly impressed theTrial Examiner as a thoroughly honest, conscientious, andreliable witness. Although she is a personal friend of Post,by whom she was initially recommended for her job withRespondent, Burroughs was clearly an impartial witnessintent on nothing other than to testify factually, to the best6The General Counsel apparently infers from Alexander's testimony thathe placed the conversation on December 5 However,as noted below, thatis not a necessary inference from Alexander's testimony.7When Ronald'smemory failed at the hearing,the pretrial affidavit he hadgiven to a Board agent on January3, 1972,was received in evidence Thataffidavit unequivocally times the conversation as sometime after 9 p in onSunday,November 288 Alexander testified:Q. Did you on that Monday meet with all of the employees?A. I did not.Q. Did you meet with Mrs Alexander on that Monday?A. Yes, I did.Q. Did you meet with any other employees?A Yes I did,a young lady by the name of Jean AdkinsQ. Any others?of her recollection, which was generally very good. Al-though Ann Alexander appeared somewhat reluctant to tes-tify 9 and her recollection was somewhat less sharp thanBurroughs', she obviously testified truthfully, with no at-temptto strainor color her testimony. Koth was a mostreluctant witness,attempting to avoid providing testimonyagainstRespondent.1° However, what testimony she did!give appears to have been generally honest and reliable.Ann testified that on Monday, November 29, she wascalled into the office, where Alexander asked herif she washappy at the clinic or if she had any problems. As he hadthe night before in speaking to her husband, the elder Alex-ander volunteered to help Ann find another jobif she wasdiscontented at the clinic.According to Koth, she was called into the office,where Alexandersaidthat he thought Koth "didn't likeworking at the clinic, and if [she] didn't like working thereitwould be better for [her] and for everyone else if [she]didn't. If [she] would find another job.Because[she] wouldbe making it harder on everyone else if [she] didn't like [her]lob." In this interview Alexander also asked Koth "whattype of card [she] had signed or if [she] has signed one."Although Koth denied that the word"union" was used,there can be no doubt that the "card" referred to was herunion authorization. Alexander himself testified that theoccasion for his having asked aboutAnn's "signing" some-thing was his "dismay" at learning that the employees wereinterestedin a union.Alexander never specifically denied having asked Kothabout her card. Nor did he deny having told Koth and Annthat he thought they were unhappy working at the clinic andshould probably obtain other employment. Indeed, as here-tofore shown, Alexander affirmatively testified to havingvolunteeredhis assistancein securing other employment forAnn. Although the evidence does show that Koth and Ann,as well as other employees, complained about Mr. Sloan,who was thenassistantadministrator, the recordas a wholeshows that this fact was not the basis of Alexander's "sug-gestion" that they seek other employment. On the contrary,Alexander found the employees' complaints about Sloanjustified and Sloan was discharged." Thus, it is clear thatA Possibly. I don't know I don't remember how many of theemployees requested to see me.9 Post credibly testified that in the employees'initial discussions concern-mg possible unionisation,Alexander had "said she would be afraid to go [tothe Union] because she was related to Mr Alexander. She didn't want himto think that she was involved in picking up the cards."10Alexander had in effect threatenedKothwith dischargeon November29 or 30. On February 21, 1972, between the time she gave a statement toa Board agent and the time of the present hearing, she had written to theBoard requesting return of her union authorization.Although the GeneralCounsel called Koth as his witness, he was eventually permitted to cross-examine her as a hostile witness."Alexander testified as follows concerning Sloan:Mr Sloan was separated with thirty days notice dating back tosomewhere in the week immediately following Thanksgiving.I told him it had been brought to my attentionfrom a number ofemployees that he hadin fact instituted a number of controls that werenot to mylikingand they were not at mydirectionTheywere withoutmy knowledge and I objectedto themand my investigationrevealed thathe infacthad been exceedinghis authorityin certain areas as far as theemployeeswere concerned.Biscornertestified that she replaced Sloan on December 20 DETROIT INDUSTRIAL CLINIC,P. C.519complaints about Sloan were not the occasion forAlexander'ssuggestionthattheemployeesleaveRespondent's employ if they were "unhappy." The sugges-tion could have been related only to the "unhappiness"reflected in the union activities. Thus, Alexander's sugges-tion, particularly when accompanied by questions concern-ing the signing of union authorization cards, could bereasonably interpreted only as giving the employees thealternative of dropping the Union or terminating their em-ployment.12 That message was particularly clear against thebackdrop of the discharge of Post, the union leader.Alexander's statements were clearly violative of Section8(a)(1), as were his questions concerning the signing of un-ion authorization cards.C. The Discharge of Virginia PostAs previously set forth, Post was summarily dischargedlate in the afternoon of November 24, 2 days after shesolicited union authorization cards from all her clerical co-workers and the day after she delivered the executed cardsto the Union. Respondent maintains that Alexander, whowas solely responsible for the discharge, had no knowledgeof any union activities until after Post's discharge.The General Counsel's witnesses, including Post,frankly conceded that they had no direct evidence that Al-exander knew of the union activities. Upon the advice of theUnion, transmitted by Post, the employees attempted tokeep the matter confidential until the cards were signed anddelivered to the Union. However, the solicitation took placeat the clinic, most of it in the lab area, where Alexander'soffice was located at the time and where all personnel fre-quently visited.As shown above, Alexander knew of the activity onSunday, November 28. He must, therefore, have obtainedthe information at least by Friday, the day after Thanksgiv-ing Day. Alexander could have obtained the information byobserving and/or overhearing Post's conduct. Burroughscredibly testified that the organizational activities were dis-cussed quite frequently-possibly two or three times aweek-during October and November, reaching their peakapparently at the time the cards were signed.Post suspected, though she conceded she could not"prove," that employee Margery Griffith was the source ofAlexander's information. Post testified, without contra-diction, that the employees "excluded Marge Griffith" fromtheir initial discussions of the possibility of unionization.But on November 22 Post successfully solicited signed cardsfrom all the clerical employees, including Griffith. Post'ssuspicion that Griffith may have informed Alexander of theactivities takes on considerable plausibility by subsequentevents, particularly Alexander's contention that the precip-itating cause of Post's discharge was a complaint he hadoverheard Post make to Griffith on the morning of Novem-ber 24. Both Post and Burroughs denied that any such inci-dent had occurred. Griffith did not testify. Alexander12Ronald had reasonably understood Alexander's offerto help Ann findother employment as an imminent threat of discharge.testified that he questioned Griffith about the matter but hemade no attempt to obtain Post's version. He testified thathe had not questioned Post because he did not care whetherthe complaints she allegedly had made to Griffith werewarranted or not. Absent any explanation, the one-sidedinvestigation and apparent favoritism shown Griffith are atleast consistent with Griffith's suspected role as an inform-er.Alexander maintained that he first learned of any un-ion activities through receipt of the Union's recognitiondemand.He recalled that as having occurred "afterThanksgiving," around the end of November, and "a fewshort days" before he received the representation petition,which the record shows was filed on December 7. There isno evidence as to the precise date the demand letter was sentor received. Since the authorization cards were delivered tothe Union in Detroit around noon on Tuesday, November23, it is possible that a recognition demand could have beenreceived at the clinic, in the Detroit metropolitan area, thenext day, at the end of which Post was fired.Thus, it is possible that both Post's suspicion of Griffithand Alexander's claim that he first learned of the unionactivities through the demand for recognition were essen-tially valid. The only significant point which cannot fit intothis picture is Alexander's contention that the demand letterwas received after Thanksgiving. There was only 1 workingday (Friday, November 26) between Post's discharge (onNovember 24) and the time that Alexander is clearly shownto have known of the union activities (November 28). Withthe date of Alexander's acquiring knowledge manifestlycrucial, one would reasonably expect Respondent to pro-duce the letter and/or other evidence as to the time of itsreceipt. Alexander's vague and uncorroborated testimony isinsufficient to establish that the Union's recognition de-mand was received on November 26.13Thus, while there is no direct, affirmative evidence thatAlexander knew of Post's leadership of the union organiza-tional activity at the time he discharged her, there is nocredited evidence tending to establish the absence of knowl-edge. Alexander's testimony concerning his state of mind isnot conclusive.Shattuck Denn Mining Corp. v. N.L.R.B.,362F.2d 466, 470 (C.A. 9). Accordingly, the question of theCompany's knowledge must be determined from all thesurrounding circumstances.A. J. Krajewski ManufacturingCo., Inc. v. N.L.R.B.,413 F.2d 673, 676 (C.A.1);SterlingAluminum Co. v. N.LR.B.,391 F.2d 713, 722 (C.A. 8).The timing of the unheralded discharge is itself suffi-cient to raise a presumption of knowledge(N.L.R.B. v.Montgomery Ward & Co., Inc.,242 F.2d 497, 502 (C.A. 2),cert. denied 355 U.S. 829;N.L.R.B. v. Mid State Sportswear,Inc.,412 F.2d 537, 539 (C.A. 5)), particularly in conjunctionwith the small size of the facility(N.L.R.B. v. Pembeck OilCorporation,404 F.2d 105, 110 (C.A. 2), remanded 395 U.S.828).13 Indeed, it does not even affirmatively appear that Alexander was at theclinic on that day, which a great many people took off as part of a longholiday weekend. Alexander testified that he was away from the clinic a greatdeal during November. And his addressing a memorandum to Sloan onNovember 24 suggests that he might have intended to be absent on Friday. 520DECISIONSOF NATIONALLABOR RELATIONS BOARDAlexander's entire course of conduct convinces theTrial Examiner that he knew of the union activities when hedischarged Post. First, he never undertook to explain theurgency of Post's discharge, on the eve of a holiday, in themiddle of a week. This is particularly noteworthy in view ofBurroughs' uncontradicted testimony that the workloadwas heavy that day and the considerable testimony thatthere was such a backlog of stenographic work that twotemporary part-time stenographers were then working atthe clinic. In addition, Ann Alexander was then on leaveand Griffith was scheduled to be off on vacation the follow-ing week. Their absence required temporaryreassignmentof personnel which resulted in reduction of the alreadysmall stenographic pool. In the absence ofsome egregiousmisconduct on Post's part, one would reasonably expectthat she would be retained at least until Griffith had re-turned from vacation.As previously stated, at the end of the day, after firingPost, Alexander held a virtually unprecedented employeemeeting.Although Burroughs testified, without contra-diction, that at least four employees had been dischargedduring her tenure of about 1-1/2 years, Alexander had notheld employee meetings to discuss those discharges. The eveof a holiday seems a somewhat unusual time for such ameeting if Post's discharge was, as Alexander maintained,for a long course of misconduct which presumably would bewell known to the other employees.Additionally, however, there was introduced into evi-dence a memorandum which Alexander had purportedlyaddressed to Sloan. That memorandum, dated November24, begins:In your absence on Wednesday, November 24, 1971, Ifound it necessary to discharge an employee at the endof the day without waiting for you.Nothing in the memorandum or in Alexander's testimonyexplains the urgency of either the discharge or the memo-randum. One might conjecture that the urgency of thememo(if it was actually written on November 24 4) aroseout of Alexander's intention not to be present on Friday, theday after Thanksgiving Day, and thus had to leave writtenadvice for Sloan, who presumably would be in charge inAlexander's absence. If that conjecture is right, it would, ofcourse, demonstrate that Alexander had knowledge of theunion activities on Wednesday, November 24, since he hadit by Sunday, November 28. On the other hand, if Alexan-der planned on being at the clinic on Friday, it would seemthat the only reason for having a memorandum rushedthrough on a holiday eve, apparently after normal workinghours, would be hastily to create a "record." The "self-serving" and defensive nature of the memorandum clearlysuggestsa "record-making" motivation.The precipitous discharge of an apparently satisfactoryemployee, 2 days after she solicited union authorization14The memorandum was apparentlytyped byJoanne Biscorner,who wasat that time executive secretary and replaced Sloan as assistantadministratoras of December20. Althoughshe was called as witnessby Respondent, shewas not examined concerning the memorandum.cards from all her fellow employees, on the employer'spremises, is clearly sufficient to establisha prima faciecaseof discrimination, making it incumbent on Respondent torebut that factual presumption.N.L.R.B. v. Standard Con-tainerCo.,428 F.2d 793, 794 (C.A. 5).Respondent propounded a variety of reasons for thedischarge, all of them designed to establish that, inAlexander's words, Post was "a bad employee." In tellingher she was being discharged, Alexander, according to histestimony, "told her that she was being discharged becauseof regardless of the amount of places I tried to find for herin the clinic to do a suitable job that would keep her inemployment with us that I could no longer go along withher. I was just at the end of my rope."Alexander's contention that he had had to transfer herfrequently does not withstand analysis. He conceded thatwhen she first worked as a medical transcriptionist she wasunusually competent. Because of her superior performance,she was "promoted" to the appointments desk, with anincrease incompensation. Ann Goldstein, who had been atemporary supervisor at East Clinic for a few months in thespring of 1971, testified that Post had been somewhat out-spoken in her telephone contacts. So far as appears, Post'smajor dereliction had been implied criticism of the idiosyn-crasies of Dr. Midgley, one of the clinic doctors, who fre-quently refused to see patients who were late for their sched-uled appointments. Alexander testified that Post "manytimes in the past had come to [Alexander] on her own to have[him] intercede to have the patient examined and do some-thing about [Dr. Midgley's] problem, as far as she thoughthe had a problem" and at those times Alexander "instructedher that her function was to make appointments, and it wasnot her position to question the doctor or to circumvent it."Whether or not Post's conduct concerning Dr. Midgley, asdescribed by Goldstein and Alexander, was improper,"there was no direct testimony at the hearing to substantiatethe statement in Alexander's self-serving memorandum ofNovember 24 to Sloan that Post "was continuouslyarguingwith the doctors and arguing on the phone with the insur-ance companies." Burroughs, a friend of Post, acknowl-edged that she knew that Alexander was not entirely happywith Post's telephonemanner.But Post herself was dis-pleased with the job as appointment's secretary and over aconsiderable period of time had requested to be relievedtherefrom and eventually was transferred back to the steno-pool in August. Thus, for about 3 months before her dis-charge, she had not performed telephone duties.15Alexander testified:Q Do you agree that Dr Midgley was a particularly difficult personwith respect to keeping appomtments9A WhetherI agree or whether I don't has nothing to do with anindividual on the job that she has been hired to do. I might have apersonal opinion, but-ssQ.... Was there any particular difficulty with Dr.Midgley aboutlate patients?A Possibly. DETROIT INDUSTRIALCLINIC,P. C.521A part of the appointments secretary's responsibility isto prepare weekly reports on the status of doctors' reports.According to Alexander, some of Post's status reports inac-curately showed that the doctors' reports were on a substan-tially current basis whereas he subsequently learned thatthey were up to 6 weeks late. On directexaminationAlexan-der testified:Q. Are you telling this Court that she wrote twodays behind when they are six weeks behind, actually?A. Definitely. They are a matter of record.However, at another point he revealed that delinquency inreports has plagued Respondent for years and he would behappy if he could get the lag reduced to an average of 30days. On subsequent questioning Alexander testified thatthe allegedly "false" records were available in Respondent'sfiles,but they were never produced.16 Although Alexandermaintained that Post's motivation in preparing the "false"reports was to conceal the need for overtime work by ste-nographers, he eventually conceded that Post's reports wereat most "incorrect," not "falsified."" And he also indicatedthat after he discovered the extent of delinquency whichPost had concealed, he was unsuccessful in his attempts tohave the employees perform overtime work.Whatever the true facts may have been about the re-ports, Post was not discharged at the time, which wasaround July or August. Instead, her longstanding requestfor transfer from the appointments desk was granted. Theallegedly "falsified" or "incorrect" reports are not men-tioned in the November 24 memorandum from Alexanderto Sloan detailing the reasons for Post's discharge.Alexander testified that Post was transferred from the'appointments job to the front desk, as a receptionist, pre-sumably because of her derelictions as appointments secre-tary.However, both Post and Burroughs credibly testifiedthat Post served as receptionist only for a short period, notexceeding 2 weeks, while receptionist Koth was out of theoffice on sick leave. Post was then transferred to the steno-pool. Alexander testified that the transfer from the frontdesk was made because Post complained about having towork at the front desk.18 However, the Trial Examiner cred-16Alexander's attitudeis reflected in the followingcolloquyin the courseof cross-examination:Q Is there any way in which wecan determine from companyrecords exactlywhenshe was theappointmentsecretary?I believe thereis a dispute m.the record.A. There isa total dispute here,certainly,and I am certainly notgoing todo your job for youMa PERmwr, [Respondent's counsel]- Here,we do havethe recordshereTHE Wr mWe don't have that record.No records were produced,despite their relevance to Respondent's conten-tion that Postwas discharged for cause.17Alexandertestified:Q. (By Mr.Hayes)..is it your positionthat she deliberatelyfalsified that report?A. I would think the word"falsification"might be a little strong,but I mustsay she submitted it incorrectly. An uncorrect report, orincorrectly.IsThe November24 memorandum from Alexander to Sloan says: 'I triedher on the front deskand sheobjectedto thisjob asitwas too much for herand she didnot likeit there."its Post's testimony that she had not complained about thefront deskassignmentsince it was never considered otherthan a temporary assignment during Koth's illness.There is nosuggestionthat Post's workwas unsatisfac-tory after her return to the stenopool in August, 3 monthsbefore her discharge. 19 Indeed, although Alexander testifiedthat he had been absent from the clinic a great deal inNovember, he did not consult Burroughs, supervisor of thepool, or any other supervisory or managerial personnel be-fore discharging Post. Significantly, as Post credibly testi-fied, without contradiction, at the time of her discharge shewas temporarilyfilling inon the appointments desk whileemployee Griffithwas replacingAnn Alexander as comput-er operator and Post was scheduled to continue temporarilyon the appointments desk for the next week, when Griffithwas to be on vacation.The facts are, therefore, that Post was actually transfer-red only twice during hertenure:First, she was promotedfromthe stenopool to the appointments desk in November1970, and later, in August 1971, she was transferred back tothe stenopool pursuant to her request and Alexander's beliefthat her talents lay in nontelephonic work.According to Alexander, the basic reason for the dis-charge was Post's inabilityto get alongwith other employ-ees, culminatingin a contretemps with employee Griffith onthe morningof November 24. Alexander testified that in thelab area about 10 or 10:30 a.m. that day he overheard partof "an aside between Virginia Post and Marge Griffith andanother employee" in which Postwas "givingMarge thedevil, `because I have to do your work:... I had to do partof your work. I don't know why the people can't do theirown work aroundhere."Alexandertestifiedthat he thendecided he had come "to the end of [his] line with VirginiaPost." Alexander did not identify the "other employee"allegedly present at the time and Griffith did not testify.Alexander testified that he asked Griffith what the argu-ment was allabout, but he did not question Post because,for no explained reason, he "was not interested in whetheror not [Post] had to do somebody else's work." Post deniedthat any suchconversation or "aside"had taken place. Bur-roughs testified that she had been in the lab area all thatmorning and had not heard any such conversation or dis-agreementbetween Post and Griffith. According to Post,she and Griffith had prepared all necessary charts by 9 a.m.,when needed. Alexander's testimony was uncorroboratedexcept for hearsay byBiscomer.The Examiner discreditsAlexander's testimonyconcerninga dispute between Post19Alexandertestified:A. Her workin the steno pool in the past when I promoted her wasexcellent.Q. How wasitwhenyou returned her there?A. Not too good. The work,per se, her performance was passable.Q. What was the problem?A. The problemwas the continuing dissension we had in that de-partment.We could notget people to work overtime,and I still couldnot get enough out of the office for the amountof people that we had.Pettybickering between the girls.There was no evidence that Post refused any requeststo work overtime orinduced other employees to do so. 522DECISIONSOF NATIONALLABOR RELATIONS BOARDand Griffith. Further, even if there had been such an inci-dent, the extent of Alexander's failure to consultBurroughsor otherwise investigatethe matter, or to solve the problemby means other than Post's discharge, would clearly warrantthe inference that he was looking for a pretext on which todischarge Post.Alexander's contentionthat Post was discharged forcausing "dissension" and "bickering" is unsupported byany credible evidence. Burroughs and Ann Alexander, aswell as Post herself, credibly testified that Post had alwaysgot along very well with the other employees. EvenAlexander's own testimonysuggeststhat Post was not thesole orprincipal cause of whateverdissension, if any, ex-isted amongthe employees. For example, he testified thatKoth "knows she [Koth] had been a problem child through-out." Although Koth, unlike Post, had been warned of pos-sible discharge, she was not discharged. At another pointAlexander testified that there was "pettydissension .. .rampant in the clinic"-hardly an indication thatPost wasuniquely a troublemaker. Apart from Alexander's vagueand generalized testimony, the only evidenceof "dissen-sion" or "petty bickering" in the clinic indicates that itcentered about the employees' objection to Assistant Ad-ministrator Sloan. Alexander testified thatSloanhad com-plained about Post 20 When asked what his response to suchcomplaints had been, Alexander replied: "Well, unfortu-nately Virginia Post was just one of many that he had com-plaints about." As previously noted,this cause of dissensionwas removed by the dischargeof Sloan.Finally, Alexanderhad never spoken to Post aboutthe "dissension," which henow maintains was longstanding and for whichhe claimsshe was largely responsible.A final word may be said about Respondent'swide-ranging attempts to justify Post's discharge.21 In cross-ex-amining the General Counsel'switnesses,Respondent'scounselattempted to show that Post hadbeendischargedfrom several previous jobs and hadfalsifiedher applicationfor employment with Respondent. When asked if and whenhe had warned Post of possible discharge if she did notimprove her performance or attitude, Alexandergratuitous-ly said: "I think VirginiaPost also realizesitwas a rehabil-itativeeffortwith her, even thoughshe falsified anapplication." The "falsification" was not mentioned in theNovember 24 memorandum from Alexander to Sloan andwas not referred to in the discharge interview.In any event, the accusationagainst Post was not sub-stantiated. The testimony indicated that Post's written em-ployment application did not state that she had been firedfrom her immediately preceding job. However, she credibily20 Ironically,according to Post's credited testimony,Sloan offered her theposition as his secretary after Koth had refused such offer.21Respondent's counsel declined to specify the "cause"for discharge in anopening statement at the hearing.testified that she orally revealed this fact whenshe submit-ted the written application and was hired by Alexander.Apparently the written application, which was not offeredin evidence, stated that her prior employment had endedbecause of a personality conflict between her and a Mrs.Green. According to both Post and Burroughs, who hadalso worked with Post at the prior job, this personality clashhad caused Post's discharge and Alexander had been fully,informed of that fact. Respondent did not succeed in estab-lishing that Post had concealed facts concerning any otherprevious jobs.The Trial Examiner finds that the alleged "falsifica-tion" of her employment application, filed more than a yearand a half before her discharge, with an intervening promo-tion because of her excellent performance, played no part,in the discharge. The repeated reference to this alleged mis-conduct in itself adds considerable basis for doubting,Respondent's motivation.ShattuckDennMining Corp. v.N.L.R.B., supra,362 F.2d at 470.In conclusion, there is no credible evidence showingany reason for Post's sudden discharge on November 24'other than her successful solicitation of union authorizationcards from her fellow employees. The General Counsel'sevidence, though largely circumstantial, overwhelminglycompels theinferencethat Post was discharged for her un-ion activities. Respondent totally failed to refute that infer-ence.CONCLUSIONS OF LAW1.By coercively interrogating employees concerningtheir union sympathies and activities, and by threateningemployees with discharge for adhering to the Union, Re-spondent through A. E. Alexander, its agent, interferedwith, restrained, and coerced employees in the exercise oftheir rights under Section 7 of the Act, thereby engaging inunfair labor practices within the meaning of Section 8(a)(1).2. By discharging Virginia Post on November 24, 1971,and failing and refusing to reinstate her thereafter, Respon-dent has engaged in andis engagingin an unfair laborpractice within the meaning of Section 8(a)(3) and (1) of theAct.3. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, the Trial Examiner will recommend thatRespondent be orderedto cease anddesist therefrom andtake affirmative action of the type customarily ordered insuch cases.Having found that Respondent discriminatorily dis- DETROIT INDUSTRIAL CLINIC, P. C.523charged Virginia Post in violation of Section 8(a)(3) of theAct, the Trial Examiner will recommend that Respondentbe required,to offer her immediate and full reinstatement,with backpay, to be computed in the manner established inF.W.Woolworth Company,90 NLRB 289, together withinterest at 6 percent per annum in accordance withIsisPlumbing & Heating Co.,138 NLRB 716.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c) oftheAct, the Trial Examiner hereby issues the followingrecommended:'ORDERRespondent, Detroit Industrial Clinic, P. C., its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a) Coercively interrogating its employees concerningtheir union activities.(b) Expressly or impliedly threatening employees withtermination of their employment if they adhere to the Inter-national Union, United Automobile, Aerospace and Agri-culturalImplementWorkers of America (UAW), or anyother labor organization.(c) Discouraging membership in the said Union, or anyother labor organization, by discharging any employee orby discriminating in any othermanner inregard to hire andtenure of employment of any term or condition of employ-ment.(d) In any like or relatedmanner interferingwith, re-straining,or coercing employees in the exercise of the rightto self-organization, to form or join labor organizations, andto engage in any other concerted activity for the purpose ofcollective bargaining or other mutual aid and protection, orto refrain from any such activities.2. Take the following affirmative action, which is nec-essary to effectuate the policies of the Act:(a)Offer Virginia Post immediate and complete rein-statement to her former job or, if that positionis no longerin existence, to a substantially equivalent position, withoutprejudice to her seniority or other rights and privileges, andmake her whole for any loss of earnings she may havesuffered by reason of the discrimination against her, in themanner set forth in the section of this Decision entitled"The Remedy."(b) Preserve and, upon request, make available to theBoard or itsagents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze and compute the amount of backpay due under theterms of this recommended Order.(c) Post at itsclinics inWarren and Detroit, Michigan,22 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations,be adopted by the Board and become itsfindings, conclusions, and Order,and all objections thereto shall be deemedwaived for all purposes.copies of the attached notice marked "Appendix."23 Copiesof said notice, on forms provided by the Regional Directorfor Region 7, after being duly signed by Respondent's au-thorized representative, shall be posted by Respondent im-mediately upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuous places, in-cludmg all places where notices to employees are custom-arily posted. Reasonable steps shall be taken by Respondentto msure that said notices are not altered, defaced, or cov-ered by any other material.(d) Notify the Regional Director for Region 7, in writ-ing, within 20 days from the date of receipt of this Decision,what steps the Respondent has taken to comply herewith.2423 In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourtof Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "24 In the event that this recommended Order is adopted by the Board afterexceptions have been filed, this provision shall be modified to read: "Notifythe Regional Director for Region 7, in writing,within 20 days from the dateof this Order, what steps the Respondent has taken to comply herewith.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which all parties had the opportunity topresent their evidence, it has been found that we violatedthe Act and we have been ordered to post this notice aboutwhat we are committed to do:The Act gives employees these rights:To organize themselvesTo form, join, or help unionsTo bargain as a group through a representativeof their own choosingTo act together for collective bargaining or oth-er mutual aid or protectionTo refuse to do any or all these things.We assure all of our employees that:WE WILL NOT do anything that interferes with theserights.WE WILL NOT advise or suggest to employees thatthey leave our employ if they are not happy or other-wise threaten them with termination of their employ-ment for union activities or sympathies.WE WILL NOT question our employees concerningtheir union activities or sympathies.WE WILL NOT discharge or otherwise discriminateagainst any employees because they engage in activitieson behalf of the International Union, United Automo-bile,Aerospace and Agricultural Implement Workersof America (UAW), or any other labor organization.WE WILL offer Virginia Post immediate and fullreinstatement to her former job (or, if thatjob no long- 524DECISIONSOF NATIONALLABOR RELATIONS BOARDer exists,to a substantially equivalent job) without prej-udice to her seniority or other rights and privileges.WE WILL make Virginia Post whole for any loss ofearnings she may have suffered by reason of her dis-charge by us on November24, 1971,together withinterest.DETROIT INDUSTRIALCLINIC, P. C.(Employer)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board's Office,500 Book Building, 1249 Washington Boulevard, Detroit,Michigan 48226, Telephone 313-226-3200.DatedBy(Representative)(Title)